UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4278


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRAHIM LAJQI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00502-RWT-1)


Submitted:   November 10, 2011            Decided:   December 14, 2011


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, LaKeytria W. Felder,
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Gregory
Welsh, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brahim Lajqi appeals his sixty-month variant sentence

imposed after his plea of guilty to visa fraud, in violation of

18 U.S.C. § 1546(a) (2006).              We affirm.

               Lajqi    first        argues     on      appeal    that      the     uncharged

conduct   upon        which    the     variance       was     based   should       have   been

proved by clear and convincing evidence because it substantially

increased       his    sentence        beyond        that     which   would       have    been

reasonable      based     on    the     offense         of    conviction     alone.         Our

precedent squarely forecloses this argument.                             United States v.

Grubbs, 585 F.3d 793, 801 (4th Cir. 2009), cert. denied, 130 S.

Ct.   1923     (2010).         Lajqi    also       argues      that   his    sentence       was

substantively          unreasonable.               We        review   a     sentence         for

reasonableness, applying an abuse of discretion standard.                                   Gall

v.    United     States,       552     U.S.    38,      51     (2007).       In     reviewing

substantive reasonableness, we “examine[] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the   standards        set     forth    in    § 3553(a).”             United       States    v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                               Contrary to

Lajqi’s argument, 18 U.S.C. § 3553(a) (2006) does not require

any    further     consideration         of     the      strength     of     the     evidence

regarding uncharged conduct after the court finds facts by a

preponderance.         Lajqi’s argument that the factual basis for the

                                               2
variance     was    insufficiently          relevant       to    the     offense        of

conviction     similarly        relies     on   a    factor     not     found    within

§ 3553(a), and is not supported by our precedent.                       United States

v. Hernandez-Villanueva, 473 F.3d 118, 123-24 (4th Cir. 2007)

(affirming, for conviction for illegal reentry, variant sentence

imposed where court found that defendant continued to associate

with MS-13 after reentry and sentence was necessary to protect

public   and   deter      others).        Lajqi’s     contention       that     his    low

likelihood     of       recidivism       warranted     a   lesser       sentence        is

insufficient       to    show    that     the   district        court    abused        its

discretion.

           Accordingly,          we   affirm.         We    dispense      with        oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           3